 



Exhibit 10.1
SECURED CONVERTIBLE PROMISSORY NOTE

$158,500   June 7, 2006

     FOR VALUE RECEIVED, the undersigned, Sutura, Inc., a Delaware corporation
(the “Maker”), hereby promises to pay to the order of Whitebox Hedged High Yield
Partners, L.P., a British Virgin Islands limited partnership, or its assigns
(the “Payee”), at such place as the Payee may designate in writing, the
principal sum of One Hundred Fifty Eight Thousand Five Hundred Dollars
($158,500) under the terms set forth herein. This Note is one of a series of
four Notes (together, the “Series Notes”) being issued by Maker on the date
hereof.
1. Interest. The unpaid principal balance hereof from time to time outstanding
shall bear interest from the date hereof at the rate of eight percent (8%) per
annum.
2. Payment. Except as otherwise provided herein, and subject to any default
hereunder, the principal and interest hereof is payable as follows:
     (a) Interest only is payable in cash quarterly in arrears on the last day
of each calendar quarter, beginning June 30, 2006.
     (b) On June 7, 2007 (the “Maturity Date”), the remaining outstanding
principal balance of this Note will be due and payable in cash, together with
all then-accrued but unpaid interest.
     (c) The Maker will have no right of early prepayment on this Note.
3. Conversion.
     (a) The entire outstanding principal amount of this Note, together with any
accrued but unpaid interest on this Note, will be automatically converted into
Maker’s capital stock upon the closing of a sale of Maker’s capital stock, with
aggregate gross proceeds of at least $2 million to the Maker. The Maker will
give the Payee at least 10 days prior written notice (the “Payee Notice”) of the
automatic conversion, specifying the principal amount of the Note to be
converted, the amount of accrued but unpaid interest on this Note to be
converted, the class of capital stock into which the Note will be converted, the
conversion rate as described below (the “Conversion Rate”) and the date on which
such conversion will occur, and calling upon the Holder to surrender to the
Maker, in the manner and place designated, this Note. As promptly as practicable
after the conversion of this Note, the Maker shall at its expense issue and
deliver to Payee a certificate or certificates for the number of shares of
capital stock issuable upon conversion.
     (b) The Conversion Rate shall initially be equal to 90% of the per share
purchase price of the Maker’s capital stock that is sold in an offering, with
aggregate gross proceeds of at least $2 million on or before March 31, 2007.

 



--------------------------------------------------------------------------------



 



     (c) The Conversion Rate (and, as applicable, the factors above used to
compute it) shall be adjusted proportionally for any subsequent stock dividend
or split, stock combination or other similar recapitalization, reclassification
or reorganization of or affecting Maker’s Common Stock. In case of any
consolidation or merger to which the Maker is a party other than a merger or
consolidation in which the Maker is the continuing corporation, or in case of
any sale or conveyance to another corporation of the property of the Maker as an
entirety or substantially as an entirety, or in the case of any statutory
exchange of securities with another corporation (including any exchange effected
in connection with a merger of a third corporation into the Maker), then instead
of receiving shares of Maker’s Common Stock, Payee shall have the right
thereafter to receive the kind and amount of shares of stock and other
securities and property which the Payee would have owned or have been entitled
to receive immediately after such consolidation, merger, statutory exchange,
sale or conveyance had the same portion of this Note been paid or converted
immediately prior to the effective date of such consolidation, merger, statutory
exchange, sale or conveyance and, in any such case, if necessary, appropriate
adjustment shall be made in the application of the provisions set forth in this
Section with respect to the rights and interests thereafter of the Payee, to the
end that the provisions set forth in this Section shall thereafter
correspondingly be made applicable, as nearly as may reasonably be, in relation
to any shares of stock and other securities and property thereafter deliverable
in connection with this Note. The provisions of this subsection shall similarly
apply to successive consolidations, mergers, statutory exchanges, sales or
conveyances.
     (d) To the extent Maker grants registration rights in connection with the
sale of its capital stock with aggregate proceeds of at least $2 million, the
Payee shall have the same registration rights as granted to other investors in
such sale.
4. Security. The full and timely payment of this Note shall be secured by that
certain Third Amended Security Agreement and Third Amended Patent and Trademark
Security Agreement, each of this date (together, the “Security Agreements”),
covering all of Maker’s assets. The security interest granted under the Security
Agreements shall be a first priority security interest subordinate to no other
secured rights, but shared with the other holders of the Series Notes and the
secured parties under the Security Agreements.
5. Default. The occurrence of any one or more of the following events shall
constitute an event of default, upon which Payee may declare the entire
principal amount of this Note, together with all accrued but unpaid interest, to
be immediately due and payable:
     (a) The Maker shall fail to make any required payment of principal or
interest when due, and such failure shall continue through five days after Payee
gives written notice of such failure to Maker.
     (d) The Maker shall fail to materially perform or comply with any covenant,
agreement, term or provision contained in any of the Security Agreements, and
such failure shall continue through five days after Payee gives written notice
of such default to Maker.
     (e) The Maker shall be in default of any term or provision of any of the
promissory notes sold pursuant that certain Purchase Agreement dated
September 7, 2005 among Sutura, the Payee and the other purchasers named therein
(the “September 2005 Notes”), or any of the

-2-



--------------------------------------------------------------------------------



 



promissory notes sold pursuant to that certain Purchase Agreement dated
March 25, 2005 among Sutura, the Payee and the other purchasers named there (the
“March 2005 Notes”), or any of the promissory notes sold pursuant to that
certain Purchase Agreement dated September 17, 2004 among Sutura, the Payee and
the other purchasers named therein (the “September 2004 Notes”), and such
default is not cured within five days after written notice from Payee to Sutura.
     (f) The Maker shall become insolvent or shall fail to pay, or become unable
to pay, its debts as they become due; or any bankruptcy, reorganization, debt
arrangement or other proceeding under any bankruptcy or insolvency law shall be
instituted by or against the Maker.
     (g) Any representation or warranty of the Maker contained in any of the
Security Agreements shall be untrue in any material respect.
     (h) The Maker incurs an event of default under the terms of any of the
other Series Notes.
     Without limiting the above, the Maker acknowledges that payments on the
various scheduled due dates in Sections 2 are of essence and that any failure to
timely pay any installment of principal or interest (within any permitted grace
period above) permits Payee to declare this Note immediately due in cash in its
entirety without any prior notice of any kind to Maker, except for the specific
notices provided above. Further, the Maker agrees that any event of default
under this Note shall constitute an event of default under each of the other
Series Notes, the September 2005 Notes, the March 2005 Notes and the
September 2004 Notes.
6. Limitations on Conversion. Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Payee
upon any conversion of this Note (or otherwise in respect hereof) shall be
limited to the extent necessary to insure that, following such conversion (or
other issuance), the total number of shares of Common Stock then beneficially
owed by Payee and its affiliates and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Payee’s for purposes of
Section 13(d) of the Exchange Act does not exceed 9.99% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such conversion or payment). For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
This provision shall not restrict the number of shares of Common Stock which
Payee may receive or beneficially own in order to determine the amount of
securities or other consideration that Payee may receive in the event of a
merger, sale or other transaction as contemplated in Section 3(c) of this Note.
8. Applicable Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THE NOTE
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
9. Waivers. The Maker hereby waives presentment for payment, notice of dishonor,
protest and notice of payment and all other notices of any kind in connection
with the enforcement of this Note.

-3-



--------------------------------------------------------------------------------



 



10. No Setoffs. The Maker shall pay principal and interest under the Note
without any deduction for any setoff or counterclaim.
11. Costs of Collection. If this Note is not paid when due, the Maker shall pay
Payee’s reasonable costs of collection, including reasonable attorney’s fees.

              SUTURA, INC.
 
       
 
  By    
 
       
 
        Anthony A. Nobles, President and
 
        Chief Executive Officer
 
       
 
       

-4-